Citation Nr: 0620948	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  00-04 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin

 
THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee chondromalacia and arthritis, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left knee chondromalacia and arthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from November 1972 to November 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which, in 
pertinent part, denied increased disability evaluations for 
the veteran's right knee chondromalacia and left knee 
chondromalacia.  In November 2005, the RO recharacterized the 
veteran's knee disabilities as right knee chondromalacia and 
arthritis evaluated as 10 percent disabling and left knee 
chondromalacia and arthritis evaluated as 10 percent 
disabling.  


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia and arthritis 
have been objectively shown to be productive of no more than 
active and passive ranges of motion of 0 to 95 degrees with 
pain; radiological findings of minimal hypertrophic arthritic 
changes; and no joint instability.  

2.  The veteran's left knee chondromalacia and arthritis have 
been objectively shown to be productive of no more than 
active and passive ranges of motion of 0 to 90 degrees with 
pain; radiological findings of minimal hypertrophic arthritic 
changes; and no joint instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee chondromalacia and arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left knee chondromalacia and arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
October 2003 and November 2003 which informed him of the 
evidence needed to support his claims for increased 
evaluations for his right knee and left knee disabilities; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  The veteran was 
specifically informed that he should submit any relevant 
evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran requested a hearing before a VA hearing 
officer.  He subsequently withdrew his request.  All relevant 
facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was provided only with notice of what type of 
evidence was needed to substantiate his claims for increased 
evaluations.  However, he was not informed of the type of 
evidence necessary to establish effective dates for increased 
evaluations for his service-connected right and left knee 
disabilities.  Notwithstanding the deficient notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as the preponderance of the evidence is against the veteran's 
claims and the notice deficiencies are thus rendered moot.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  


II.  Historical Review

The veteran's service medical records indicate that he was 
treated for right and left knee complaints during active 
service.  The report of a January 1976 VA examination for 
compensation purposes states that the veteran exhibited a 
bilateral range of motion of the knees of 0 to 120 degrees 
with a few clicks/coarse crepitation, joint tenderness, and 
"good" ligamental stability.  The veteran was diagnosed 
with chondromalacia of both knees.  In February 1976, the RO 
established service connection for right knee chondromalacia 
and left knee chondromalacia and assigned noncompensable 
evaluations for those disabilities.  

The report of an August 1978 VA examination for compensation 
purposes states that the veteran complained of significant 
bilateral knee pain.  On examination, the veteran exhibited a 
bilateral range of motion of the knees of 0 to 130 degrees 
with crepitation and "good" ligamental stability.  In 
January 1979, the RO increased the evaluations for the 
veteran's right knee and left knee chondromalacia from 
noncompensable to 10 percent.  

The report of a July 1980 VA examination for compensation 
purposes conveys that the veteran exhibited a bilateral range 
of motion of the knees of 60 to 180 degrees.  The veteran was 
diagnosed with "chronologically progressive residuals of 
bilateral chondromalacia, both knees."  In October 1980, the 
RO reduced the evaluations for the veteran's right knee and 
left knee chondromalacia from 10 percent to noncompensable.  
In January 1981, the RO restored the 10 percent evaluations 
for the veteran's right knee and left knee chondromalacia.  

The report of a February 1982 VA examination for compensation 
purposes relates that the veteran was noted to have undergone 
arthroscopy of the knees.  On examination, he exhibited a 
right-sided limp; a full range of motion of the knees with 
crepitus; and "good" ligamental stability.  In March 1982, 
the RO increased the evaluations for the veteran's right knee 
and left knee disabilities from 10 to 20 percent.  

The report of a March 1985 VA examination for compensation 
purposes states that the veteran exhibited a full range of 
motion of the knees with crepitus and no ligamental 
instability.  The veteran was diagnosed with symptomatic 
bilateral chondromalacia.  In May 1985, the RO reduced the 
evaluations for the veteran's right knee and left knee 
chondromalacia from 20 to 10 percent.  In November 2005, the 
RO recharacterized the veteran's knee disabilities as right 
knee chondromalacia and arthritis evaluated as 10 percent 
disabling and left knee chondromalacia and arthritis 
evaluated as 10 percent disabling.  


III.  Increased Evaluations

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  
The average normal range of motion of the knees is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2005).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).  

At a December 1998 VA examination for compensation purposes, 
the veteran complained of chronic bilateral knee pain and 
swelling and recurrent right knee subluxation.  He reported 
that he used a Canadian crutch.  On examination of the knees, 
the veteran exhibited a range of motion of 0 to 130 degrees, 
bilaterally; crepitation; tenderness; and no ligamental 
instability.  Contemporaneous X-ray studies of the knees 
revealed moderate bilateral degenerative changes and left 
knee Osgood-Schlatter's disease.  The veteran was diagnosed 
with minor right and left knee degenerative arthritic changes 
and Osgood-Schlatter's disease.  

In his September 1999 notice of disagreement, the veteran 
advanced that his knees were unstable and gave way 
frequently.  He stated that his knee disabilities 
necessitated the use of crutches.  

At a December 1999 VA examination for compensation purposes, 
the veteran complained of chronic bilateral knee pain which 
was exacerbated by use the stairs.  The examiner observed 
that the veteran had an antalgic gait and used crutches.  On 
examination, the veteran exhibited a "full" bilateral range 
of motion of the knees of 0 to 135 degrees with tenderness; 
no crepitation; and no ligamental instability.  An impression 
of osteoarthritis of the knees was advanced.  

In his March 2000 Appeal to the Board (VA Form 9), the 
veteran stated that he experienced chronic bilateral knee 
pain and giving way which caused him to fall repeatedly and 
significantly limited his physical activities.  He reported 
that he had been told by treating VA medical personnel that 
he was too young to undergo a total knee replacement.  

A June 2000 VA treatment record states that the veteran 
complained of bilateral knee pain which was exacerbated by 
climbing stairs.  Treating VA medical personnel observed that 
a range of motion of the knees of 0 to 125 degrees with pain; 
no patellar apprehension or grinding; and no ligamental 
instability.  An impression of bilateral knee pain with 
"[questionable] intra-articular/radicular etiology" was 
advanced.  

In his March 2002 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran advanced that his knee disabilities had worsened; 
caused his knees to lock when he knelt; and interfered with 
his vocational activities including lifting heavy objects.   

An April 2002 VA orthopedic evaluation indicates that the 
veteran complained of progressive bilateral knee pain and 
locking.  He clarified that he used a cane for ambulation.  
The treating VA physician observed a "full" range of motion 
of the knees with joint line tenderness and "good" 
ligamental stability.  

At a March 2003 VA examination for compensation purposes, the 
veteran complained of progressive bilateral knee pain; 
frequent giving way and locking of the knees with associated 
falls; and an impaired ability to use the stairs, to run, and 
to kneel.  He indicated that he used knee braces and a cane 
to ambulate.  The VA examiner observed that the veteran 
walked with an antalgic gait and used a cane.  On examination 
of the knees, the veteran exhibited a range of motion of 0 to 
125 degrees with pain at full flexion, bilaterally; 
significant pain on palpation of the joints; and no 
ligamental instability.  Contemporaneous X-ray studies of the 
knees revealed minimal degenerative changes.  The veteran was 
diagnosed with bilateral knee degenerative joint disease.  

In an October 2003 written statement, the veteran advanced 
that his knees locked and caused him to fall.  He stated that 
he had been unemployed for over two years due to his knee 
disabilities.  

An August 2004 VA hospital summary states that the veteran 
was involved in a July 2004 motorcycle accident and sustained 
a left knee tubercle avulsion.  A January 2005 VA orthopedic 
evaluation indicates that the veteran complained of chronic 
bilateral knee pain.  On examination, the veteran exhibited a 
right knee range of motion of 0 to 95 degrees with tenderness 
and effusion; a left knee range of motion of 0 to 90 degrees 
with tenderness and effusion; and no ligamental instability.  
An impression of chronic bilateral knee pain was advanced.  

At a March 2005 VA examination for compensation purposes, the 
veteran complained of chronic bilateral knee pain and 
frequent giving out of the knees.  On examination of the 
knees, the veteran exhibited a right knee range of motion of 
0 to 100 degrees with pain; a left knee range of motion of 0 
to 110 degrees with pain; and no joint instability.  
Contemporaneous magnetic resonance imaging studies of the 
knees revealed findings consistent with possible right medial 
and lateral meniscal tears; a right femoral lateral condyle 
bone contusion/osteochondral fracture; chronic left knee 
tendinosis; and a left tibial anterior tubercle avulsion.  An 
impression of "chronic [bilateral] diffuse knee pain 
[degenerative joint disease], no mechanical symptoms 
[magnetic resonance imaging] shows meniscal degeneration with 
pre-existing avulsion of [left] tibial tubercle" was 
advanced.  
At an October 2005 VA examination for compensation purposes, 
the veteran exhibited right knee passive and active ranges of 
motion 0 to 112 degrees with pain; left knee passive and 
active ranges of motion 0 to 114 degrees with pain; and no 
crepitation or ligamental instability.  Contemporaneous X-ray 
studies of the knees revealed findings consistent with 
minimal hypertrophic arthritic changes and joint line 
narrowing.  The veteran was diagnosed with right knee and 
left knee arthritis and chondromalacia.  

The Board has reviewed the evidence of record including the 
veteran's written statements on appeal.  The veteran's right 
knee and left knee disabilities have been objectively shown 
on repeated VA orthopedic evaluation to be productive of no 
more than limitation of right knee flexion to 95 degrees due 
to pain; limitation of left knee flexion to 90 degrees due to 
pain; minimal arthritic changes on repeated X-ray studies; 
crepitus; and no ligamental instability or recurrent 
subluxation.  Such findings merit assignment of 10 percent 
evaluations under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260 (2005).  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005).  

The veteran has advanced that his knee disabilities are 
manifested by chronic joint instability with locking and 
giving way of the knees and associated falls.  The record is 
devoid of any objective evidence of recurrent subluxation 
and/or lateral instability of either knee.  Rather, competent 
medical evidence, which addresses this area, indicates that 
these do not exist.  Given such findings, a preponderance of 
the evidence indicates that the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 are not for application.  

The Board recognizes that the veteran's right and left knee 
disabilities are productive of significant pain and 
associated functional limitation of motion.  However, in the 
absence of actual or functional limitation of flexion of 
either leg to 30 degrees or limitation of extension of either 
leg to 10 degrees, the Board finds that a preponderance of 
the evidence is against evaluations greater than the current 
10 percent evaluations assigned for each of the veteran's 
right knee and left knee disabilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2005)


ORDER

An increased evaluation for the veteran's right knee 
chondromalacia and arthritis is denied.  

An increased evaluation for the veteran's left knee 
chondromalacia and arthritis is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


